Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 07, 2018

The Court of Appeals hereby passes the following order:

A18A1717. DARREN D. RIGGS v. MEG HEAP, DISTRICT ATTORNEY et al.

      Darren D. Riggs, a prison inmate, filed a lawsuit against Meg Heap, District
Attorney, and Lindsey Rudder, ADA. The trial court dismissed the case. Riggs then
filed this direct appeal. We, however, lack jurisdiction.
      Because Riggs is incarcerated, his appeal is controlled by the Prison Litigation
Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal of
a civil action filed by a prisoner “shall be as provided in Code Section 5-6-35.” And
under OCGA § 5-6-35 (b), a prisoner wishing to appeal must file an application for
discretionary review to the appropriate appellate court. Because a prisoner has no
right of direct appeal in civil cases, we lack jurisdiction to consider Riggs’s direct
appeal. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). Accordingly,
this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/07/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.